DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
Response to Amendment
This is in response to applicant's amendment/response filed on 11/03/2022, which has been entered and made of record. Claims 1, 6, 14 and 19-20 have been amended. Claims 5 and 18 have been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (US 20090202114 A1) in view of Sullivan et al (US 20080170078 A1) and further view of Johnson et al (US 20210390767 A1).
Regarding claim 1, Morin discloses a method for processing character image data (Morin [0010], “The method comprises identifying and tracking a face in a plurality of real-time video frames”), the method comprising: 
acquiring, as first data, a first video comprising character images of a first character, and acquiring, as second data, a second video comprising character images of a second character, wherein a video comprising character images comprises a movement-state image comprising a head movement-state image, and the first video comprising the character images of the first character includes a plurality of types of movement-state images (Morin [0188], “7G show displays from example applications of a live-action video capture system (live-action video capture comprises a plurality of types of movement-state images of a first character and also a head movement-state image, see, for example, fig. 7G) … In each frame, a portion 711 of the frame illustrates a representation of a player corresponding to their relative position and orientation in relation to a camera (a first video comprising character images of a first character).”; [0202], “modifying an in-game representation of a non-human character model (interpreted as reading on second data, a second video comprising character images of a second character)”);
replacing a head image extracted from the first data with a head image extracted from the second data to obtain a replaced head image, wherein the replaced head image has a head movement-state image of the first character and a head attribute image of the second character (Morin fig. 7G; [0202], “in frame 744, the character turns his head (comprising a head image from the first data) to the left and changes his facial expression … This change can be applied to the non-human geometry to turn the head (interpreted as representing an equivalent of a replaced head image, which has a head movement-state image of the first character and a head attribute image of the second character).”);
replacing a face extracted from the first data with a face extracted from the second data to obtain a replaced face, wherein the replaced face has a face movement-state image of the first character and a face attribute image of the second character (Morin fig. 7G; [0202], “in frame 738, the player looks to the left with his eyes. This change can be applied using the face texture and applying it to the non-human geometry (the face of the non-human geometry is interpreted as representing an equivalent of a face of the first data that has been replaced by the face of the second data along with a face attribute image of the second character; and which further comprises a face movement-state image of the first character)”)
replacing the face in the replaced head image with the replaced face to obtain a target head image (Morin fig. 7G [0202], “a non-human character model (comprises the replaced face and head to obtain the non-human character model/target head image)”).
Morin does not disclose (highlighted un-disclosed features where applicable)
replacing a head image extracted from the first data with a head image extracted from the second data using a pre-trained head image replacement model to obtain a replaced head image
and the pre-trained head image replacement model is configured to replace a to-be-replaced head image with an adopted head image, so that an obtained head image has a head movement-state image of the to-be-replaced head image and a head attribute image of the adopted head image
However, Johnson discloses
replacing a head image extracted from the first data with a head image extracted from the second data using a pre-trained head image replacement model to obtain a replaced head image (Johnson [0058], “The machine learning model (a pre-trained head image replacement model) of the photorealiser is trained with pairs of data, each pair comprising a photograph captured from a camera”; Johnson [0078], “accessing a photorealiser being a machine learning model trained to map images rendered from the 3D face model to photorealistic images (replacing a first head image with a second head image by mapping/using a pre-trained head image replacement model; )”), 
and the pre-trained head image replacement model is configured to replace a to-be-replaced head image with an adopted head image, so that an obtained head image has a head movement-state image of the to-be-replaced head image and a head attribute image of the adopted head image (Johnson [0078], “driving the 3D face model with the expression parameter values (driving the head model reads on, a head movement-state image of the to-be-replaced head image) to produce a 3D model of the face of the wearer (3D model of a face of a wearer/user reads on an obtained head image that has an expression/head movement of the original head image and attribute of the new head image)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morin with Johnson to utilize a trained head model to generate a new head image. This would have been done to improve Morin by enabling it to generate a wide variety of replacement image without doing repeated and extensive computations. See for example, Johnson [0037], “The expression system and 3D face model improve the functioning of the underlying computing device by facilitating generation of images of many different individual wearers”
Morin in view of Johnson does not disclose
a clarity of the replaced face is greater than a clarity of a face in the replaced head image
However,  Sullivan discloses a clarity of the replaced face is greater than a clarity of a face in the replaced head image (Sullivan fig. 4A; [0043], “a grid that conforms to the shape of the actor's face depicted in the image 302 (a in the replaced head image)”; fig. 4C; [0057], “Referring to FIG. 4C, an exemplary rendered image 402 produced by the renderer 210 from the animation mesh 206 is presented (clarity of the replaced face 402 in fig. 4C, is greater than a clarity of a face in the replaced head image 302 in fig. 4A).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morin and Johnson further with Sullivan to generate high resolution representations of images. This would have been done to generate a detailed and clear representation of captured objects. See for example Sullivan [0035], “Generally each shape mesh has a relatively high resolution and provides a detailed representation of the shape of the captured object”
Regarding claim 2, Morin in view of Sullivan and further view of Johnson discloses the method according to claim 1, wherein a time length of the first video is greater than a time length of the second video, and the plurality of types of movement-state images in the first data comprise a plurality of types of necessary movement-state images required to create a virtual character, wherein for each type of at least one type of the plurality of types of necessary movement-state images, the second data lacks at least one of a plurality of necessary movement-state images included in the each type of necessary movement-state image (Morin fig. 7G; Character 711 comprises of several frames and thus a longer time length for the first video; the non-human character in fig. 7G, follows character 711 and thus has a shorter time length for the second video; Character 711 of the first data comprises several movements that are applied to the non-human character which lacks the movements.).
Regarding claim 3, Morin in view of Sullivan and further view of Johnson discloses the method according to claim 2, wherein the head movement-state image in the first data comprises a lip roundness and a facial expression, and a head movement-state image in the second data comprises at least one of the lip roundness or the facial expression (Morin fig. 7G, where character 711, comprises a roundness of the lip and facial expressions which are applied to the non-human character head that moves according to the movement of the character 711); and the method further comprises: 
creating the virtual character based on the target head image, wherein the virtual character has the head movement-state image of the first character and the head attribute image of the second character (Morin fig. 7G, non-human character is a virtual character that comprises an attribute and target head image along with a movement of character 711).
Regarding claim 4, Morin in view of Sullivan and further view of Johnson discloses the method according to claim 3, wherein the plurality of types of movement-state images in the first data further comprise a body movement-state image, and the body movement-state image comprises a body movement (Morin [0063], “in addition to changing the position of the face and surrounding head, may also interpret the motion as resulting from a particular motion by the character (comprising body movement of first data) and may reflect such actions in the in-game representation of the character.”); and 
the creating the virtual character based on the target head image (Morin fig. 7G – virtual character), comprises: 
combining the target head image and the first data, so that a head image in the combined first data is the target head image (Morin fig. 7G – non-human character comprises a combined target head image); and 
creating the virtual character based on the combined first data, wherein the virtual character has a body attribute image of the first character, the head movement-state image of the first character, the body movement-state image of the first character, and the head attribute image of the second character (Morin fig. 7G and [0063], “in addition to changing the position of the face and surrounding head, may also interpret the motion as resulting from a particular motion by the character and may reflect such actions in the in-game representation of the character (virtual character has a body attribute image of the first character, the head movement-state image of the first character, the body movement-state image of the first character; additionally in the example of fig. 7G the non-human character comprises the head attribute image of the second character).”).
Regarding claim 9, Morin in view of Sullivan and further view of Johnson discloses the method according to claim 1, wherein the replacing the face extracted from the first data with the face extracted from the second data, comprises: 
replacing the face extracted from the first data with the face extracted from the second data using a face replacement model, wherein the face replacement model is used to replace a to-be-replaced face with an adopted face, so that an obtained face has a face movement-state image of the to-be-replaced face and a face attribute image of the adopted face (Morin [0197], “FIG. 7D illustrates an example of manipulating an in-game representation with player movements. The representation in frames 722 and 724 is a character model (comprising a face replacement model to replace character 711’s face with the face replacement model) … in frame 722, the model's head moves (a face attribute image of the adopted face) in a substantially similar manner to the player's head (a face movement-state image of the to-be-replaced face)”).
Regarding claim 10, Morin in view of Sullivan and further view of Johnson discloses the method according to claim 9, wherein the method further comprises: 
extracting the face of the first character and the face of the second character from the first data and the second data respectively (Morin [0070], “a user's facial image is extracted (extracted face of first character) via reverse rendering into a texture that may then be laid over a frame of the mask (extracted face of second character).”) and 
the face replacement model is obtained by training (Morin [0127], “This initialization may include training activities, such as learning faces, training feature classifiers, or learning variations on facial features (face replacement model obtained by training)” through: 
training an initial face replacement model, based on each of the extracted faces, to obtain a trained face replacement model (Morin [0127], “This initialization may include training activities, such as learning faces, training feature classifiers, or learning variations on facial features (training an initial face replacement model, based on each of the extracted faces)”; [0130], “Once the points have been classified, the points can be used in one or more subsequent frames 314. For example, in step 312, the classified points can be used to generate a 3D pose. The classified points may be represented as a point cloud, which can be used to determine a center, depth, and an orientation for the mask (a trained face replacement model).”).
Regarding claim 12, Morin in view of Sullivan and further view of Johnson discloses the method according to claim 10, wherein the extracting the face of the first character and the face of the second character from the first data and the second data respectively, comprises: 
locating key points of the face in the first data and key points of the face in the second data, and aligning the face in the first data with the face in the second data according to the key points of the faces (Morin [0011], “The first face data can comprise position and orientation data, and can comprise three-dimensional points for a facial mask and image data (locating key points of the face in the image/first data and the facial mask/second data ) from the video frames to be combined (aligning the face of the image/first data and facial mask/second data along the salient points) with the facial mask.”); and 
performing image segmentation on an alignment result of the first data to extract the face in the first data, and performing image segmentation on an alignment result of the second data to extract the face in the second data (Morin [0167], “The process of applying the 2D frame image (first data) across the mask (second data), known as reverse mapping, may occur by matching relevant points (alignment of first and second data) in the image to relevant points in the mask.” [0070], “a user's facial image is extracted via reverse rendering into a texture that may then be laid over a frame of the mask (laying the extracted face over the mask comprises segmenting each image for the purpose of aligning them.).”).
Regarding claim 13, Morin in view of Sullivan and further view of Johnson discloses the method according to claim 1, wherein the replacing the face in the replaced head image with the replaced face, comprises: 
locating key points of the face in the replaced face and key points of the face in the replaced head image, and aligning the face in the replaced face with the face in the replaced head image according to the key points (Morin [0011], “The first face data can comprise position and orientation data, and can comprise three-dimensional points for a facial mask and image data (locating key points of the face in the image/replaced face and the facial mask/replaced head image) from the video frames to be combined (aligning the faces of the image/replaced face and facial mask/replaced head image along the salient points) with the facial mask.”); and 
replacing the face in the aligned replaced head image with the aligned replaced face through face fusion (Morin [0167], “The process of applying the 2D frame image across the mask, known as reverse mapping (fusion that replaces character 711 with a non-human character, wherein the face and head are accordingly replaced), may occur by matching relevant points in the image to relevant points in the mask.” [0070], “a user's facial image is extracted via reverse rendering into a texture that may then be laid over a frame of the mask.”).
Claim 14 recites an electronic device which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the electronic device of claim 14.
Additionally, Morin discloses an electronic device (Morin [0206], “Computing device 800 includes a processor 802, memory 804, a storage device 806”), comprising: 
one or more processors (Morin [0206], “Computing device 800 includes a processor 802, memory 804, a storage device 806”); and 
a storage apparatus, for storing one or more programs (Morin [0206], “Computing device 800 includes a processor 802, memory 804, a storage device 806”), 
wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement operations (Morin [0206], “The processor 802 can process instructions for execution within the computing device 800, including instructions stored in the memory 804”)
Claim 15 recites an electronic device which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the electronic device of claim 15.
Claim 16 recites an electronic device which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the electronic device of claim 16.
Claim 17 recites an electronic device which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the electronic device of claim 17.
Claim 18 recites an electronic device which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the electronic device of claim 18.
Claim 20 recites a computer readable storage medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer readable storage medium of claim 20.
Additionally, Morin discloses a computer readable storage medium storing a computer 5program thereon, wherein the program, when executed by a processor, cause the processor to implement operations (Morin [0206], “Computing device 800 includes a processor 802, memory 804, a storage device 806 … The processor 802 can process instructions for execution within the computing device 800, including instructions stored in the memory 804”).
Claims 6-8, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Sullivan and further view of Johnson and further view of Wu et al (US 11182947 B1).
Regarding claim 6, Morin in view of Sullivan and further view of Johnson discloses the method according to claim 1, wherein the method further comprises: 
extracting the head image of the first character and the head image of the second character from the first data and the second data respectively (Morin fig. 7G – non-human character comprising a head image that imitates character 711 but is the head image of the second data); and 
Morin does not disclose
the head image replacement model is obtained by training through: 
training an initial head image replacement model, based on each of the extracted head images, to obtain a trained head image replacement model.
However, Wu discloses
the pre-trained head image replacement model is trained (Wu col. 6,  l. 60, “the machine-learning model (pre-trained) may render an avatar of the user … the global body pose may comprise a pose of the user's head (pre-trained head image replacement model)”; Wu col. 7,  l. 36, “the training codec 210 comprises five codec portions representing head … and selects the codec portions of the head … of the user to train.”) through: 
training an initial head image replacement model, based on each of the extracted head images, to obtain a trained head image replacement model (Wu col. 6,  l. 60, “the machine-learning model may render an avatar of the user … the global body pose may comprise a pose of the user's head (training head replacement model based on extracted user’s head)”; Wu col. 10, l. 9, “the machine-learning model may render an avatar of the user (comprising a trained head image replacement model)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morin with Wu to train a head replacement model according to captured user data. This would have been done to create an accurate and realistic model of the user being represented.
Regarding claim 7, Morin in view of Sullivan and further view of Johnson and further view of Wu discloses the method according to claim 6, wherein the initial head image replacement model comprises an encoder and decoders, and a number of the decoders is two (Wu col. 5, l. 46, “The avatar-rendering system 100 comprises an encoder 102 (an encoder), a geometry decoder 104, and a texture decoder 106 (two decoders) for rendering an avatar of a user via a machine-learning model.”); 
the training the initial head image replacement model, based on each of the extracted head images, to obtain the trained head image replacement model, comprises: 
training the encoder and the two decoders based on the head image of the first character in the first data and the head image of the second character in the second data, so that a head image generated by one of the decoders has the head attribute image of the second character (Wu fig. 1; col. 6, l. 2, “The codec 114 may comprise multiple codec (comprising an encoder) portions/sections 116 which correspond to different body parts respectively, e.g., head (head image of the first character in the first data),”; col. 6, l. 25, “The geometry decoder 104 (first decoder) receives the training codec and a predetermined pose 118 (118/the head image of the second character in the second data, so that a head image generated by one of the decoders has the head attribute image of the second character) of the user to output a basic geometry of the user”; col. 6, l. 54, “a predetermined pose 118 of the user may also be fed into the texture decoder 106 (second decoder)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morin further with Wu to utilize multiple decoders. This would have been done to generate accurate representations of the input object that comprise pose as well as texture data.
Regarding claim 8. Morin in view of Sullivan and further view of Johnson and further view of Wu discloses the method according to claim 6, wherein the extracting the head image of the first character and the head image of the second character from the first data and the second data respectively, comprises: 
locating key points of the head images in the first data and the second data, and aligning the head image in the first data with the head image in the second data according to the key points (Morin [0011], “The first face data can comprise position and orientation data, and can comprise three-dimensional points for a facial mask and image data (locating key points of the head images in the image/first data and the facial mask/second data ) from the video frames to be combined (aligning the head images of the image/first data and facial mask/second data along the salient points) with the facial mask.”); and 
performing image segmentation on an alignment result of the first data to extract the head image in the first data, and performing image segmentation on an alignment result of the second data to extract the head image in the second data (Morin [0167], “The process of applying the 2D frame image (first data) across the mask (second data), known as reverse mapping, may occur by matching relevant points (alignment of first and second data) in the image to relevant points in the mask.” [0070], “a user's facial image is extracted via reverse rendering into a texture that may then be laid over a frame of the mask (laying the extracted face over the mask comprises segmenting each image for the purpose of aligning them.).”).
Regarding claim 11, Morin in view of Sullivan and further view of Johnson discloses the method according to claim 10, but does not disclose wherein the initial face replacement model comprises an encoder and decoders, and a number of the decoders is two; 
the training the initial face replacement model, based on each of the extracted faces, to obtain the trained face replacement model, comprises: 
training the encoder and the decoders based on the face in the second data, so that a face generated by one of the decoders has the face attribute image of the second character.
However, Wu discloses
the initial face replacement model comprises an encoder and decoders, and a number of the decoders is two (Wu col. 5, l. 46, “The avatar-rendering system 100 comprises an encoder 102 (an encoder), a geometry decoder 104, and a texture decoder 106 (two decoders) for rendering an avatar of a user via a machine-learning model.”);; 
the training the initial face replacement model, based on each of the extracted faces, to obtain the trained face replacement model (Wu col. 6,  l. 60, “the machine-learning model may render an avatar of the user … the global body pose may comprise a pose of the user's head (training face replacement model based on extracted user’s face)”; Wu col. 10, l. 9, “the machine-learning model may render an avatar of the user (comprising a trained face image replacement model)”)., comprises: 
training the encoder and the decoders based on the face in the second data, so that a face generated by one of the decoders has the face attribute image of the second character (Wu fig. 1; col. 6, l. 2, “The codec 114 may comprise multiple codec (comprising an encoder) portions/sections 116 which correspond to different body parts respectively, e.g., head (head comprising a face image of the first character in the first data),”; col. 6, l. 25, “The geometry decoder 104 (first decoder) receives the training codec and a predetermined pose 118 (118/the face image of the second character in the second data, so that a face image generated by one of the decoders has the face attribute image of the second character) of the user to output a basic geometry of the user”; col. 6, l. 54, “a predetermined pose 118 of the user may also be fed into the texture decoder 106 (second decoder)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Morin with Wu to train a face replacement model according to captured user data and utilize multiple decoders. This would have been done to create an accurate and realistic model of the user being represented and generate accurate representations of the input object that comprise pose as well as texture data.
Claim 19 recites an electronic device which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the electronic device of claim 19.
Response to Arguments
Applicant's arguments filed on 11/03/2022 have been fully considered but they are moot in view of the amendments made to the independent claims. Independent claims 1, 14 and 20 have been amended to include a pre-trained head model that is used to generate a replacement head. Said amendments changed the scope of the claims and thus required further consideration, search and new ground of rejections.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2612